Cqlcock, J.
There can be no principle of law produced in support of this action. The demand was not negotiable in its nature, and the present defendant is to be considered as the agent of Holland, by whose authority he brought the first action. The principal is answerable for the acts of his agent, but not the agent for those of his principal.
If M’Fall had not sued the plaintiff, Holland would have done so. No injury, then, has resulted to Bennet, for the acts of M’Fall alone ; and, of course, no responsibility can attach to him. I am, therefore, of opinion, that the motion should be rejected.
Grimke, Nott, and Johnson, Js., concurred. Gantt, dissented.